Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 02 December 2021. The Examiner contacted the Applicant's representative and presented proposed claim amendments to place the application in better condition for an allowance by amending all independent claims to overcome the previous 112, 2nd rejections by amending the claims to correspond with the embodiment described in Figure 2 of the Applicant's specification. After conducting an interview, the proposal was accepted and authorization was given for an Examiner’s Amendment on 16 December 2021. Claims 1-2, 4-8, and 11-18 have been amended. Claims 1-18 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 01 November 2021 has been considered by the Examiner.

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 02 December 2021, with respect to the 112, 2nd rejection have been fully considered see for example pages 6-9. However, the added claim language – creating, by one or nd rejection has been withdrawn. 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Melissa E. Patterson, Reg. No. 67,455 on 16 December 2021.The application has been amended as follows: 
Please amend the following claims:
Claim 1. (Currently Amended) A method for providing distributed machine learning, the method comprising:
	creating, by one or more individual modelers forming an assembly system, one or more smart contracts, and wherein the one or more smart contracts are implemented with one or more blockchain devices; 
	receiving, by the one or more individual modelers forming the assembly system, an electronic communication from a requester device, wherein the electronic communication is a request for a single prediction response from the one or more individual modelers forming the assembly system
	providing, by the requester device, a credit amount to the one or more smart contracts, input data, or proof to the one or more blockchain devices, wherein the one or more blockchain devices may distribute credits to accounts associated with the one or more individual modelers forming the assembly system;
	determining, by the one or more individual modelers forming the assembly system, the one or more blockchain devices that are related to the request; 
	selecting, by the one or more blockchain devices,  to perform a prediction task; 
	, by the requester device, a shared secret to the one or more nodes of computational node network that were selected to perform the prediction task;[[,]] 
	initiating, by the one or more nodes of computational node network, a primitive construction process with the shared secret request 
	combining, by the one or more blockchain devices, each of the first response to the request the single prediction response; and 
	providing the single prediction response to the requester device.	

Claim 2. (Currently Amended) The method of claim 1, wherein the 

Claim 3. (Original)	The method of claim 2, wherein the proof corresponds with a Secret-shared, Non-lnteractive Proofs (SNIPs).
	
Claim 4. (Currently Amended) The method of claim 1, wherein a question included with the response a characteristic of 

to the request response to the request 

Claim 6. (Currently Amended) The method of claim 5, wherein the weight corresponds with an entity associated with a machine learning (ML) model 

Claim 7. (Currently Amended) A computer system for providing distributed machine learning, the computer system comprising:
	a memory; and 
	one or more processors that are configured to execute machine readable instructions
stored in the memory to 
		create, by one or more individual modelers forming an assembly system, one or more smart contracts, and wherein the one or more smart contracts are implemented with one or more blockchain devices; 
		receive, by the one or more individual modelers forming the assembly system, an electronic communication from a requester device, wherein the electronic communication is a request for a single prediction response from the one or more individual modelers forming the assembly system
		provide, by the requester device, a credit amount to the one or more smart contracts, input data, or proof to the one or more blockchain devices, wherein the one or more blockchain devices may distribute credits to accounts associated with the one or more individual modelers forming the assembly system;
		determine, by the one or more individual modelers forming the assembly system, the one or more blockchain devices that are related to the request; 
select, by the one or more blockchain devices,  to perform a prediction task; 
		send, by the requester device,  that were selected to perform the prediction task;[[,]] 
		initiate, by the one or more nodes of computational node network, a primitive construction process with the shared secret request 
		combine, by the one or more blockchain devices, each of the first response to the request the single prediction response; and 
		provide the single prediction response to the requester device.	

Claim 8. (Currently Amended) The computer system of claim 7, wherein the 

Claim 9. (Original)	The computer system of claim 8, wherein the proof corresponds with a Secret-shared, Non-lnteractive Proofs (SNIPs).
	
Claim 10. (Currently Amended) The computer system of claim 7, wherein a question included with the response a characteristic of 

Claim 11. (Currently Amended) The computer system of claim 7, the instructions further to to the request response to the request 

machine learning (ML) model 

Claim 13. (Currently Amended) A distributed machine learning process using a computer system that comprises a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to:
	create, by one or more individual modelers forming an assembly system, one or more smart contracts, and wherein the one or more smart contracts are implemented with one or more blockchain devices; 
	receive, by the one or more individual modelers forming the assembly system, an electronic communication from a requester device, wherein the electronic communication is a request for a single prediction response from the one or more individual modelers forming the assembly system
	provide, by the requester device, a credit amount to the one or more smart contracts, input data, or proof to the one or more blockchain devices, wherein the one or more blockchain devices may distribute credits to accounts associated with the one or more individual modelers forming the assembly system;
	determine, by the one or more individual modelers forming the assembly system, the one or more blockchain devices that are related to the request; 
	select, by the one or more blockchain devices,  to perform a prediction task; 
	send, by the requester device,  that were selected to perform the prediction task;[[,]]
	initiate, by the one or more nodes of computational node network, a primitive construction process with the shared secret request 
	combine, by the one or more blockchain devices, each of the first response to the request the single prediction response; and 
	provide the single prediction response to the requester device.
	
Claim 14. (Currently Amended) The distributed machine learning process using the computer system that comprises the computer-readable storage medium of claim 13, wherein the 

Claim 15. (Currently Amended) The distributed machine learning process using the computer system that comprises the computer-readable storage medium of claim 14, wherein the proof corresponds with a Secret-shared, Non-lnteractive Proofs (SNIPs).
	
Claim 16. (Currently Amended) The distributed machine learning process using the computer system that comprises the computer-readable storage medium of claim 13, wherein a question included with the response a characteristic of 

Claim 17. (Currently Amended) The distributed machine learning process using the computer system that comprises the computer-readable storage medium of claim 13, the one or more processors further to:	prior to combining each of the first response to the request response to the request 

Claim 18. (Currently Amended) The distributed machine learning process using the computer system that comprises the computer-readable storage medium of claim machine learning (ML) model .


Allowable Subject Matter
7.	Claims 1-18 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for distributed machine learning via secure multi-party computation and ensemble learning. Claims 1, 7, and 13 identifies the uniquely distinct features “provide, by the requester device, a credit amount to the one or more smart contracts, input data, or proof to the one or more blockchain devices, wherein the one or more blockchain devices may distribute credits to accounts associated with the one or more individual modelers forming the assembly system; determine, by the one or more individual modelers forming the assembly system, the one or more blockchain devices that are related to the request; select, by the one or more blockchain devices, one or more nodes of computational node network to perform a prediction task; send, by the requester device, a shared secret to the one or more nodes of computational node network that were selected to perform the prediction task; initiate, by the one or more nodes of computational node network, a primitive construction process with the shared secret wherein the one or more nodes of computational node network each generate a first response to the request; combine, by the one or more blockchain devices, each of the first response to the request into the single prediction response; and provide the single prediction response to the requester device”.
The closest prior art, Dods et al. (US Patent No. 11,081,219) discloses a secure messaging in a machine learning blockchain network. A method for cross-authenticating non-credentialed devices and trusted blockchain enabled applications using multiple communications modalities and gathering information upon request for a blockchain network. 
However, Dods et al. fail to anticipate or render obvious the claimed limitations of provide, by the requester device, a credit amount to the one or more smart contracts, input data, or proof to the one or more blockchain devices, wherein the one or more blockchain devices may distribute credits to accounts associated with the one or more individual modelers forming the assembly system; determine, by the one or more individual modelers forming the assembly system, the one or more blockchain devices that are related to the request; select, by the one or more blockchain devices, one or more nodes of computational node network to perform a prediction task; send, by the requester device, a shared secret to the one or more nodes of computational node network that were selected to perform the prediction task; initiate, by the one or more nodes of computational node network, a primitive construction process with the shared secret wherein the one or more nodes of computational node network each generate a first response to the request; combine, by the one or more blockchain devices, each of the first response to the request into the single prediction response; and provide the single prediction response to the requester device.

However, Nogayama et al. fail to anticipate or render obvious the claimed limitations of provide, by the requester device, a credit amount to the one or more smart contracts, input data, or proof to the one or more blockchain devices, wherein the one or more blockchain devices may distribute credits to accounts associated with the one or more individual modelers forming the assembly system; determine, by the one or more individual modelers forming the assembly system, the one or more blockchain devices that are related to the request; select, by the one or more blockchain devices, one or more nodes of computational node network to perform a prediction task; send, by the requester device, a shared secret to the one or more nodes of computational node network that were selected to perform the prediction task; initiate, by the one or more nodes of computational node network, a primitive construction process with the shared secret wherein the one or more nodes of computational node network each generate a first response to the request; combine, by the one or more blockchain devices, each of 
8.	Therefore, claims 1, 7, and 13 and the respective dependent claims 2-6, 8-12, and 14-18 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 16, 2021


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436